Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/586,625 filed on 01/27/2022.
Claims 1-15 have been examined and are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polson et al., (“Polson,” 20040267715) published on December 30, 2004.  
Regarding claim 1, Polson discloses a method comprising: 
at an electronic device in communication with a display generation component and one or more input devices (pars. 0028, 0032, 0102-0103; Fig. 2-8 and 14, a result screen 300, input devices may include mouse, keyboard, audio/video, a microphone, joystick, game pad, satellite dish, serial port, scanner, or the like): 
displaying, via the display generation component, a user interface of a content playback application associated with a first record label (pars. 0031-0032, Fig. 2, a screen 200 display a track details associated with TOC (table of content) media content), wherein: the user interface includes: 
one or more representations of artists associated with the first record label, including a first representation of a first artist (pars. 0032-0034; Figs. 2-8; an artist name 202, a track name 204 is known as record label); and 
one or more representations of content items, including a first representation of a first content item, associated with a second artist associated with the first record label other than the first artist (pars. 0033-00388, Fig. 3-5, a result screen 300 displays one or more artists, such that ‘Treal Figgaz’ and ‘Grits’, associated with track title ‘Strugglin’), and the user interface does not include representations of content or artists not associated with the first record label (pars. 0033-00388, Fig. 3-5, a result screen 300 displays one or more artist are not associated with track title ‘Strugglin’; for example, Chris Ledoux, Various Artist, Arizona); 
while displaying the user interface associated with the first record label, receiving, via the one or more input devices, a user input (par. 0034-0035; Figs. 4-5); and in response to receiving the user input: 
in accordance with a determination that the user input corresponds to selection of the first representation of the first artist, displaying, via the display generation component, a user interface of the content playback application associated with the first artist (pars. 0036-0037; Figs. 4-5; a detail page 500 display detail information of the album), wherein the user interface associated with the first artist includes one or more representations of content associated with the first artist, but not one or more representations of content associated with the second artist (pars. 0036-0037; Figs. 4-5; a detail page 500 display detail information of the album and only media content associated with the artist ‘Tricky’); and 
in accordance with a determination that the user input corresponds to selection of the first representation of the first content item, initiating a process to access the first content item via the content playback application (par. 0036-0038; Figs.3-5, a user selects album is associated with the currently playing media content).
Regarding claim 2, Polson discloses the method of claim 1, wherein initiating the process to access the first content item via the content playback application includes beginning playback of the first content item via the content playback application (pars. 0037-0039; Figs. 4-6; the selected album/media content is being played).
Regarding claim 3, Polson discloses the method of claim 1, wherein initiating the process to access the first content item via the content playback application includes displaying, via the display generation component, a user interface, of the content playback application, associated with the first content item and not a second content item associated with the first record label (pars. 0033-0034, 0036-0039; Figs. 3-6, at the bottom of the screen 500 displays icon menu function  for playing back album of the artist ‘Tricky’).
Regarding claim 4, Polson discloses the method of claim 1, wherein the one or more representations of content items includes a first respective representation of a first song associated with the first record label, and a second respective representation of a first album associated with the first record label (par. 0033-0037, Figs. 3-5; the screen 300 and 500).
Regarding claim 5, Polson discloses the method of claim 4, wherein the first respective representation of the first song is selectable to begin playback of the first song, and the second respective representation of the first album is selectable to display a user interface, of the content playback application, associated with the first album (pars. 0033-0037; Figs. 3-5).
Regarding claim 6, Polson discloses the method of claim 1, wherein the user interface associated with the first record label includes a second representation of the second artist, and a second representation of a second content item associated with the first artist (par. 0036; Fig. 4, the result screen 300 displays the artist ‘Grits’, associated with track title ‘Strugglin’).
Regarding claim 9, Polson discloses the method of claim 1, further comprising: receiving, via the one or more input devices, a search input that corresponds to a request to search for content accessible via the content playback application (pars. 0006, 0036, 0060, 0070-0075, 0078, 0081-0084, Fig. 4, 9-13); and in response to receiving the search input, displaying, via the display generation component, one or more search results corresponding to the search input, wherein the one or more search results include a representation of a respective record label that is associated with the content and that is selectable to display a user interface associated with the respective record label (pars. 0033-0037, 0040-0041, Fig. 3-5, 7-8, the result screen displays data associated with each album; for example each tile displays the album art associated with the album, the artist name/album name, the track title, the track number, a genre, record label, and release date).
Regarding claim 10, Polson discloses the method of claim 1, further comprising: receiving, via the one or more input devices, a search input that corresponds to a request to search for a respective artist via the content playback application (pars. 0006, 0036, 0060, 0070-0075, 0078, 0081-0084, Fig. 4, 9-13); and in response to receiving the search input, displaying, via the display generation component, one or more search results corresponding to the search input, wherein the one or more search results include a representation of a respective record label that is associated with the respective artist and that is selectable to display a user interface associated with the respective record label (pars. 0033-0037, 0040-0041, Fig. 3-5, 7-8, the result screen displays data associated with each album; for example each tile displays the album art associated with the album, the artist name/album name, the track title, the track number, a genre, record label, and release date).
Regarding claim 11, Polson discloses the method of claim 1, further comprising: displaying, via the display generation component, a user interface associated with a first collection of content items that is associated with a respective record label, wherein: in accordance with a determination that the first collection of content items is associated with the first record label, the user interface associated with the first collection of content items includes a first respective selectable option that is selectable to display the user interface associated with the first record label (par. 0037; Fig. 5, the album detail 500 displays the data associated with media content, for example, the artist name/album name, the track title, the track number, a genre, record label, and release date).
Regarding claim 12, Polson discloses the method of claim 11, wherein: in accordance with a determination that the first collection of content items is associated with a second record label, the user interface associated with the first collection of content items includes a second respective selectable option that is selectable to display a user interface associated with the second record label (pars. 0033-0037, Fig. 3-5; the album details page 500 will be displayed data associated with media content based on user selects an album icon from the result screen 300).
Regarding claim 14, claim 14 is directed to electronic device associated with the system claimed in claim 1; Claim 14 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to non-transitory computer readable storage medium associated with the system claimed in claim 1; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Polson et al., (“Polson,” 20040267715), published on December 30, 2004, in view of Abbosh et al., (“Abbosh,” US 2003/0149628), published on August 7, 2003.  

Regarding claim 7, Polson discloses the method of claim 1. 
Polson disclose all limitations above, but does not explicitly disclose the user interface associated with the first record label includes one or more representations of one or more collections of content items associated with the first record label.
However, Abbosh discloses a method for sampling items of playable content, wherein the user interface associated with the first record label includes one or more representations of one or more collections of content items associated with the first record label (Abbosh: par. 0111, Fig. 9, a panel 230 displays the albums relate artist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Abbosh with the method/system of Polson to allow the user to view more related album items.
Regarding claim 8, Polson discloses the method of claim 1.
Polson discloses all limitations above, but does not explicitly disclose the user interface associated with the first record label includes one or more representations of content recently released by the first record label.
However, Abbosh discloses a method for sampling items of playable content, wherein the user interface associated with the first record label includes one or more representations of content recently released by the first record label (Abbosh: pars. 0091, 0107; Fig. 8; a search result page 290 displays one or more individual products 302 and release date).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Abbosh with the method/system of Polson to assist user to view detail information of the album items.
Regarding claim 13, Polson discloses  the method of claim 1, wherein the user interface of the content playback application associated with the first artist includes: a first respective selectable option that is selectable to display the user interface associated with the first record label (pars. 0032-0033; Figs. 2-8; a track details screen 200 is displayed on a client machine when a particular file containing TOC-less media content is being played using a media player application).
Polson discloses all limitations above, but does not explicitly disclose in accordance with a determination that the first artist is associated with a second record label, a second respective selectable option that is selectable to display a user interface, of the content playback application, associated with the second record label.
However, Abbosh discloses a method for sampling items of playable content, wherein a determination that the first artist is associated with a second record label, a second respective selectable option that is selectable to display a user interface, of the content playback application, associated with the second record label (pars. 0110-0112; Fig. 9; the related information panel 230 display details of two other albums by the Beatles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Abbosh with the method/system of Polson to assist user to select another album/media content based on detail information of the album items.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174